** Summary ** AUTHORITY TO REVOKE PRIVATE SCHOOL LICENSE A private school, which is accredited by a regional or national accrediting agency recognized by the United States Office of Education, may have its license revoked by the Oklahoma Board of Private Schools in any of the following circumstances: (1) failure of the school to maintain said accreditation; (2) failure of the school to maintain the bond required by Section 21-106; or (3) for a violation of any or all of the rules and regulations pertaining to standards of operation.  The Attorney General has considered your opinion request wherein you ask the following question: Under what conditions can the Oklahoma Board of Private Schools revoke the license of a school accredited by a nationally recognized accrediting association recognized by the U.S. Office of Education? Title 70 O.S. 21-103 [70-21-103] (1971), provides as follows: "It shall be unlawful to establish, conduct, operate or maintain a private school or to solicit or canvas for scholarships or tuition to a private school in this State unless a private school license to operate the private school shall have been issued by the Board and is in effect. The Board shall issue a private school license upon determination that such private school meets the standards fixed by the Board except that the Board shall issue a license to any private school accredited by a regional or national accrediting agency recognized by the United States Office of Education without further evidence, in so long as said school is so accredited, the minimum standards referred to in Sections 7 and 8 shall not apply." (Emphasis added) Title 70 O.S. 21-107 [70-21-107] (1971), provides as follows: "The Board shall fix minimum standards for private schools, which shall include standards for courses of instruction and training, qualifications of instructors, financial stability, advertising practices, and refunded tuition fees paid by students for courses of instruction or training not completed, and shall promulgate and adopt reasonable rules and regulations for the implementation of such minimum standards for the operation of private schools." Title 70 O.S. 21-108 [70-21-108] (1971), provides as follows: "A license or permit issued or renewed under the provisions of this Act may after reasonable notice to the private school and an opportunity to be heard, be revoked by the Board for a failure of the private school to maintain the accreditation or the minimum standards fixed by the Board by which such private school obtains its license, or to maintain the bond required by Section 6 of this Act, or for a violation of any of the rules and regulations pertaining to minimum standards of the Board. No license or permit issued under this Act shall be transferable." (Emphasis added) Generally, any private school which is accredited by a regional or national accrediting agency recognized by the United States Office of Education shall be granted a license to operate in the State of Oklahoma by the Oklahoma Board of Private Schools. In effect, pursuant to Section 70 O.S. 21-107 [70-21-107], the minimum standards for licensing are waived in the case of a private school so accredited. Pursuant to the clear meaning of the language of Section 70 O.S. 21-108 [70-21-108], a private school which is so accredited, may have its license revoked in any of the following circumstances: (1) failure to maintain said accreditation; (2) failure to maintain the bond required by Section 21-106 of Title 70; or (3) violating any or all of the rules and regulations of the Oklahoma Board of Private Schools pertaining to only those "standards of operation" and not those promulgated for "licensing." It is, therefore, the opinion of the Attorney General that your question be answered as follows: A private school, which is accredited by a regional or national accrediting agency recognized by the United States Office of Education, may have its license revoked by the Oklahoma Board of Private Schools in any of the following circumstances: (1) failure of the school to maintain said accreditation; (2) failure of the school to maintain the bond required by Section 21-106; or (3) for a violation of any or all of the rules and regulations pertaining to standards of operation.  (Larry L. French)